— In an action seeking an injunction pursuant to General Business Law § 133 and *246damages for unfair competition, the plaintiff appeals from so much of an order of the Supreme Court, Suffolk County (Underwood, J.), entered March 26, 1985, as granted that branch of the defendants’ motion for summary judgment which was to dismiss the plaintiff’s first cause of action.
Order affirmed insofar as appealed from, with costs.
The plaintiff failed to raise any triable issue of fact regarding the defendants’ intent in adopting its business name. Thus, the plaintiff’s first cause of action, which was brought under General Business Law § 133, was properly dismissed (see, General Business Law § 133; Association of Contr. Plumbers v Contracting Plumbers Assn., 302 NY 495, 501; Matter of Playland Holding Corp. v Playland Center, 1 NY2d 300, 303; Matter of Dunkin’ Donuts of Am. v Dunkin Donuts, 8 AD2d 228; Matter of State of New York v Bevis Indus., 63 Misc 2d 1088, 1091). Bracken, J. P., Kunzeman, Kooper and Spatt, JJ., concur.